Title: To Thomas Jefferson from Gouverneur Morris, 27 September 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 27th September 1792

My last (No. 11) was of the 19th., I therein transmitted Copies of my Correspondence with the Minister respecting the Subject of the Conversation mentiond in mine of the thirtieth of last Month, of which, as well as of those of the seventeenth and twenty second Copies are here enclosd. I think it is proper to mention to you now a Circumstance relating to that Conversation because it may explain Transactions connected therewith. I had good Reason to beleive that a private Speculation was at the Bottom of the Proposals made to me, and the extreme Urgency which was exhibited by one of the Conferees, who had been designated to me as concern’d therein, tended not a little to confirm the Information I had receiv’d. The Wrath excited by the Unwillingness on my Part to jump over all the Bounds of my Powers and Instructions, did by no Means lessen, but came in Support of the same Idea. Since that Period I have been askd by a Person who said he was offered a Bill drawn by the Government here on the Treasury of the United States, whether such Bill would be paid. I exprest my Surprize thereat, and was told that this Bill would be for the Sum decreed by the Assembly to be employd in purchasing Supplies for the Colony of St. Domingo. I observd thereon, that it seemd a strange Procedure either to sell or buy such a Bill: because the Vender could only employ the Money in America, and of Course need not risque a Draft; and the Purchaser, who must make the Expenditure thereof, could not I suppos’d find his Account in the Transaction. This led to an Explanation. The Bill was to be paid for in Assignats at Par, six or nine Months hence, and the Produce was to be employ’d in purchasing Manufactures suitable to the Colony in this Country. I told the Person who applied to me that I did not think this would be consider’d in America as falling within the Decree, and that no good Reason could be assign’d for paying under great Disadvantages in Philadelphia, what could be paid with great Advantage in Paris, when the Sum paid was not to be expended in the United States but in France. At length the true Object of this Application to me came out: I discover’d that it was meerly a Scheme of Speculation to be carried  into Effect if I could be induc’d to recommend the Payment, under what was known to be a favorite Idea with me, viz the expending in America what we owe to France; for the Support of the Colony of St. Domingo. As my Concurrence could not be hop’d for, I beleive that the Plan is abandon’d, but perhaps it is only abandon’d in Appearance.
I also take the Liberty to enclose the Extract of a Letter from Mr. Short respecting Monsieur de la fayette, with my Answer thereto. I understand that he was forwarded from Luxemburg (privately) on the Route to Vienna, and had got as far as Brisgaw several Days ago. I presume that his treatment will depend very much on the Success of the military Operations. If the allied Monarchs, finding themselves disappointed in their Expectations from the present Campaign, are oblig’d to look forward to more extensive and more permanent Efforts, they will probably endeavor to gain one of the great Parties in this Country: and should they turn their Eyes towards the quatre vingt neufs or Feuillans they will naturally consider Monsieur de la fayette as the most fitting Instrument to be employ’d. And he will, as naturally, desire to aid in the Establishment of the Party and the Principles which he considers as true Supporters of Liberty in this Country. For you will observe that in like Manner as the Cleric and aristocratic Parties considered the Assembly in 1789 as an Usurper, the Leaders of that Assembly affixd on the Jacobines the same Charge of Usurpation; and now the Leaders of the last Revolution, are charg’d by some of their Brethren with Feuillantism. You will see by the Gazettes that there is the same Enmity between the present Cheifs which prevaild heretofore against those whom they considered as their common Enemies, and if either of the present Parties should get the better, they would probably again divide; for Party like Matter is divisible ad infinitum, because things which depend on human Opinion can never be tried by any common Standard. And not only is it unavoidable that there should be Differences among different Men, but it is even uncommon to find in the same Man, the same Sentiments, for a continued Length of Time, tho upon the same Subject, for either the Circumstances change or else the Man.
You will see that the King of Prussia has made some Overtures for Treaty which were not listened to. I consider the offer as a meer military Manœuvre, because it is not possible that Treaty should succeed in the present Moment, and because Preparations are making for more vigorous Efforts the ensuing Campaign. I am told that both Sweden and Denmark have acceeded to the League, and that they count on the Assistance of Great Britain, should that become necessary. On this last Subject much may be said. Of the King’s personal Opinions there  can be no Doubt, and I have some little Reason to beleive that, not only his Ministers, but the great Mass of Property and Interest in that Kingdom would readily embark in a Contest to crush Opinions which are considerd as fatal to the Peace and order of civil Society. And you know of how little Consequence it is, as to human Action, whether Opinions be or be not well founded. On the other Hand there is a Party in England not inconsiderable as to Numbers, and very important from the Activity of its Members, who joining to high Notions of civil Liberty some Mixture of the Enmities and Prejudices of particular Sects of Religion, aim at a Subversion of Monarchy Hierarchy and Aristocracy. But as any great Convulsion must necessarily overturn the stupenduous Fabric of national Credit which has been erected within this Century, there are among the Chieftains even of this Party, several who rather wish that the Battles for Freedom should be fought on french than english Ground. Yet these same Men, should it become necessary to take a decided Part, would range themselves (I think) under the Revolution Standard. But in this uncertain State of Men and Things, the Ministry have to fear from Inaction that the Principles of the Government will be sapped, and they have to fear a total Defeat, should they declare War without first securing the Aid of Opposition. This they have been laboring at for some Time, but with little Effect because there are two or three great Places desird by both Parties. Of these Intrigues however Mr. Pinkney will I doubt not give you ample Details, as they are closely connected with the Objects of his Mission. I have little Doubt but that a Junction or Coalition between these two Parties would enable the Government to act with all the Energy it could wish, and there seems to me to be a little Cause not much noticd, but of considerable Effect, which may lead them into a War. It is the legal Advantage to be gaind over those who, in supporting certain opinions, may in Case of War be brought under the Statute of Treasons, as adhering to the foreign Enemy.
An Opponent more dreadful than any of the Armies which can be sent against this Country, or any of the Parties by which it may be distracted, seems to be preparing his Vengeances. Famine is among the Things on which to calculate. The Crop in Sicily was short, that of the Southern Provinces (always insufficient) is much less than usual. The Supplies usually drawn from the Coast of Barbary, will (I am told) be totally cut off by those Powers, who in Consequence of the Affair of the tenth of August mean to break with this Country. The Grain Provinces on the North and East if not possess’d by the Enemy will be totally exhausted by the two Armies, and Poland whose Granaries are shut up till the next Spring, will be engross’d by the Enemy to  furnish his own Magazines. I consider it therefore as next to certain that the Want here will be very great during the ensuing Year; and as this must by the End of December become apparent to every Body, most other Resources will then be shut by the Hand of mercantile Speculation. Hence it would seem that our Merchants would act wisely in sending hither Cargoes of Flour, and I have but one Apprehension in recommending it, which is that (from the Laxity of Government) Property of that Sort may become precarious, when the Price has got so high as to oppress the Poor: and yet it must so rise, or else the Merchant will suffer, because the Exchange cutts off a great Proportion of what he receives.
I submit, my dear Sir, to your better Judgment all these Ideas, perswaded that you will turn them to the best Account, and I pray you to beleive in that sincere Regard with which I am yours,

Gouv Morris

